         Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 1 of 11



     AFFIDAVIT OF SPECIAL AGENT JOSEPH LOSAVIO, JR. IN SUPPORT OF
    APPLICATIONS FOR A CRIMINAL COMPLAINT AND A SEARCH WARRANT

        I, Joseph Losavio, Jr., having been duly sworn, do hereby depose and state as follows:

                                        Agent Background

        1.      I am a Special Agent with the U.S. Department of Health and Human Services,

Office of Inspector General, Office of Investigations (“HHS-OIG”) and have been so employed

since February 2011. I have successfully completed a training program in conducting criminal

investigations at the Federal Law Enforcement Training Center in Brunswick, Georgia. In 2007, I

graduated from the Bridgewater State College with a B.S. degree in Criminal Justice. My current

duties as an HHS-OIG Special Agent include conducting investigations involving allegations of

fraud involving health care benefit programs such as Medicare and Medicaid. Due to my training,

experience, and conversations with other law enforcement officers, I am familiar with the

methods, routines, and practices of persons who fraudulently obtain or assume false identities.

        2.      I am also a member of the Document and Benefit Fraud Task Force (“DBFTF”)

of Homeland Security Investigations (“HSI”), a specialized field investigative group comprised of

personnel from various state, local, and federal agencies with expertise in detecting, deterring and

disrupting organizations and individuals involved in various types of document, identity, and

benefit fraud schemes. DBFTF is currently investigating suspected aliens who are believed to

have obtained stolen identities of United States citizens living in Puerto Rico and used those

identities to obtain public benefits, which they would not otherwise be eligible to receive,

including Massachusetts Registry of Motor Vehicles (“RMV”) identity documents, Social

Security numbers (“SSNs”), MassHealth benefits, public housing benefits, and unemployment

benefits. Agents have conducted an analysis of individuals who have received certain public

benefits in Puerto Rico and Massachusetts on or about the same date(s) in an effort to identify
         Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 2 of 11



individuals in Massachusetts who have been unlawfully and fraudulently using the identities of

United States citizens.

                                       Purpose of Affidavit

        3.      I submit this affidavit in support of an application for a criminal complaint

charging Raymer Alfredo SOTO MORETA with (1) False Representation of a Social Security

Number, in violation of 42 U.S.C. § 408(a)(7)(B), and (2) Aggravated Identity Theft, in violation

of 18 U.S.C. § 1028A.

        4.      As set forth in more detail below, there is evidence that SOTO MORETA

unlawfully used the name and SSN of a real person while knowing that these identifiers

belonged to a real person. Among the evidence that SOTO MORETA knew that this identity

was that of a real person is his successful use of the identity to obtain an official government

identification document, to obtain health benefits, and to obtain Social Security benefits, as well

as his use of this identity to earn wages and to apply for unemployment benefits.

        5.      I also submit this affidavit in support of an application for a search warrant for the

following property: 8 Chase Street, Apartment 14, Lynn, Massachusetts, as described in

Attachment A. I have probable cause to believe that this property contains evidence, fruits, and

instrumentalities of the crimes identified above, as described in Attachment B.

        6.      This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers and federal agents, and my review of records described herein.

This affidavit is not intended to set forth all of the information that I have learned during this

investigation, but includes only the information necessary to establish probable cause for the

requested complaint and search warrant.




                                                  2
            Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 3 of 11



                                           Probable Cause

                                        The RMV Application

        7.       On March 22, 2016, an individual, later identified as Raymer Alfredo SOTO

MORETA, appeared in person at the Massachusetts RMV office in Revere and submitted an

application for a renewal of a Massachusetts driver’s license. On the application, SOTO

MORETA identified himself with the name W.F.H., date of birth xx/xx/1987, and SSN xxx-xx-

6941. 1 SOTO MORETA signed the application under penalty of perjury. The RMV took a

photograph of SOTO MORETA on March 22, 2016, as part of the application process. That

photograph was stored in the RMV’s database. As a result of this application, a duplicate

Massachusetts driver’s license number xxxxx6700 was issued by the RMV to SOTO MORETA

in the name W.F.H.

        8.       The RMV file containing the March 22, 2016, application also contains a

Certification of Birth from Puerto Rico bearing the name W.F.H.R. and a date of birth of

xx/xx/1987. Additionally, on the March 22, 2016 application, SOTO MORETA represented that

he was a United States citizen.

                                  Other Use of the Victim’s Identity

       9.        The Medicaid Program is a joint federal-state program that provides health

coverage to certain categories of people, including eligible low-income adults, children, pregnant

women, the elderly, and people with disabilities. Medicaid is administered by the states,

according to federal requirements, and is funded jointly by the states and the federal government.

MassHealth is the Medicaid Program in Massachusetts.


1
  The identity of the victim, W.F.H.R., is known to the Government. These initials represent the victim’s
first name, middle name, paternal last name, and maternal last name. In order to protect the victim’s
privacy, only the initials “W.F.H.R.”, “W.F.H.”, “W.H.R.”, and “W.H.” are used in this affidavit to
reflect the variations of the victim’s full name that were used by SOTO MORETA.

                                                    3
        Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 4 of 11



       10.     According to MassHealth records, between July 2012 and October 2017, at least

three applications for MassHealth benefits were submitted to MassHealth in the name of W.H.

Each of the three applications lists W.H.’s name and provides a SSN of xxx-xx-6941 and a date

of birth of xx/xx/1987. On or about September 20, 2012, the following documents were

submitted to MassHealth: (a) a Massachusetts Driver’s License bearing the name W.F.H.; (b) a

Puerto Rico Certification of Birth in the name of W.F.H.R with a date of birth of xx/xx/1987;

and, (c) a Social Security Card bearing the name of W.F.H.R. and SSN xxx-xx-6941.

       11.     Information obtained by the U.S. Department of Labor, Office of Inspector

General, shows quarterly wage earnings were reported to the Commonwealth of Massachusetts

on SSN xxx-xx-6941 during the following time periods: the third and fourth quarters of 2015, the

third quarter of 2016, the third quarter of 2017, and all four quarters of 2018. In addition, on or

about October 25, 2018, a claim for Unemployment Insurance (“UI”) benefits was filed with the

Commonwealth of Massachusetts, Department of Unemployment Assistance (“DUA”) for

W.F.H. using SSN xxx-xx-6941. The claimant listed a mailing and residential address of 8

Chase Street, Apartment 14, Lynn, Massachusetts 01902. The claimant identified himself as a

United States citizen, as only United States citizens or immigrants legally present and legally

permitted to work in the United States are eligible to receive UI benefits. This UI claimant was

deemed indefinitely ineligible for benefits because the claimant self-reported an inability to work

due to medical reasons and the claimant voluntarily left his prior employment.

       12.     The Social Security Administration (“SSA”), Office of Inspector General

(“OIG”), has confirmed that SSA records indicate an application for Supplemental Security

Income disability benefits was filed by an individual purporting to be W.F.H.R. with SSN xxx-

xx-6941 with SSA’s field office in Lynn, Massachusetts on November 18, 2014. The application



                                                 4
           Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 5 of 11



was approved and benefits currently are being paid to the individual claiming to be W.F.H.R.

with an address in Lynn, Massachusetts.

                                    Confirmation of a Valid SSN

          13.     SSA-OIG has confirmed that SSN xxx-xx-6941 is a valid SSN that was assigned

to W.F.H. with a date of birth of xx/xx/1987 and a place of birth of Rio Piedras, Puerto Rico.

                                    Identification of the Imposter
          14.     HSI obtained information concerning Cedula Number xxx-xxxx897-7, which

bears the name Raymer Alfredo SOTO MORETA. The Cedula identifies SOTO MORETA as a

citizen of the Dominican Republic with a date of birth of xx/xx/1991. A photograph and

fingerprints are associated with the Cedula in the name of SOTO MORETA.

          15.     On August 17, 2015, the Essex County Sheriff’s Department booked an

individual purporting to be W.H. with a date of birth of xx/xx/1987 relative to a default warrant. 2

          16.     The fingerprint impressions from Cedula No. xxx-xxxx897-7 in the name of

SOTO MORETA and the fingerprint impressions from the August 17, 2015, booking by the

Essex County Sheriff’s Department of the individual purporting to be W.H. with a date of birth

of xx/xx/1987 were sent to the HSI Forensic Laboratory for analysis. The HSI Forensic

Laboratory determined that these fingerprint impressions belong to the same individual.

          17.     I have compared the following two photographs: (a) a historical photograph in

the RMV file associated with the individual purporting to be W.F.H.; and, (b) the photograph

from Cedula No. xxx-xxxx897-7 in the name of SOTO MORETA. I conclude that these two

photographs appear to depict the same person.

          18.     The Department of Homeland Security conducted a search of the Driver and



2
    The default warrant was subsequently removed.

                                                    5
        Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 6 of 11



Vehicle Information Database (“DAVID”), which includes driver’s licenses and identification

cards issued in Puerto Rico, for licenses issued in the name of W.F.H.R. The search revealed

that Puerto Rico Learner’s Permit number xxx7602 was issued to an individual in the name

W.F.H.R, with a date of birth of xx/xx/1987, a SSN of xxx-xx-6941, and an address in Puerto

Rico. I have examined the photograph associated with that DAVID record and conclude that the

individual depicted in that photograph is not the same as the individual depicted in the two

photographs described above in paragraph 17.

                             Search for Identification Documents

       19.     Records from the Massachusetts RMV list an address of 8 Chase Street, Lynn,

Massachusetts for the W.F.H. identity.

       20.     On November 6, 2019, law enforcement agents observed the name W.H. listed on

a mailbox bearing the number 14 located at the residence at 8 Chase Street, Lynn, Massachusetts.

       21.     On November 12, 2019, law enforcement officers conducted surveillance of 8

Chase Street, Lynn, Massachusetts, which is a two-story, multi-unit dwelling. Law enforcement

officers observed an individual who appeared to be SOTO MORETA, based on a comparison to

a photograph of SOTO MORETA, enter and exit the residence located at 8 Chase Street.

       22.     On November 14, 2019, the United States Postal Inspection Service confirmed

that an individual using the W.H.R. name currently receives mail at 8 Chase Street, #14, Lynn,

Massachusetts.

       23.     I know, based on my training and experience, that:

               a.   Individuals often keep identification documents and other evidence of

                    identity for long periods – sometimes years – and tend to retain such

                    documents even when they depart a given residence. Such documents



                                                6
         Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 7 of 11



                     include Social Security cards, passports, tax returns, legal documents, utility

                     bills, phone bills, health insurance or prescription cards, medical records,

                     marriage licenses, family records, scrapbooks, photographs, diplomas and

                     other school records, birth certificates, immunization records, bank records,

                     credit card statements, personal correspondence and books or mementos on

                     which they have inscribed their names.

                b.   Individuals often keep identification documents and other evidence of

                     identity in their residence, in part to ensure the security of these documents

                     and in part to allow for access to these documents when needed.

                c.   In addition, it is common for those who use other persons’ identities without

                     authorization to maintain fraudulently obtained identification documents in

                     secure locations within their residence to conceal them from law

                     enforcement authorities; and,

                d.   It is common for individuals who use fraudulently obtained identification

                     documents to retain those documents for substantial periods of time so that

                     they can continue to use the fraudulently obtained identities.

        24.     All law enforcement participating in the search of the premises described in

Attachment A will be informed of the full name represented by the initials that appear in

Attachment B.

                                            Conclusion
        25.     Based on the foregoing, I have probable cause to believe that, on or about March

22, 2016, Raymer Alfredo SOTO MORETA (1) falsely represented, with intent to deceive and for

any purpose, a number to be the Social Security account number assigned by the Commissioner

of Social Security to him, when in fact such number is not the Social Security account number

                                                 7
         Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 8 of 11



assigned by the Commissioner of Social Security to him, in violation of 42 U.S.C. § 408(a)(7)(B);

and, (2) knowingly transferred, possessed and used, during and in relation to any felony violation

enumerated in 18 U.S.C. § 1028A(c), and without lawful authority, a means of identification of

another person, in violation of 18 U.S.C. § 1028A.

        26.     Based on the foregoing, I have probable cause to believe that evidence, fruits, and

instrumentalities of these crimes, as described in Attachment B, are located in the premises

described in Attachment A.

        Sworn to under the pains and penalties of perjury.


                                              ____________________________
                                              JOSEPH LOSAVIO, JR.
                                              Special Agent
                                              U.S. Department of Health and Human Services
                                              Office of Inspector General


                                          Dec 6, 2019
Subscribed and sworn before me on December ____, 2019


________________________________
HON. JUDITH G. DEIN
United States Magistrate Judge




                                                 8
        Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 9 of 11



                                    ATTACHMENT A
                                  Premises To Be Searched

       The location to be searched is Apartment 14, of 8 Chase Street, Lynn, Massachusetts,

which is the two-story multi-family residence building depicted below. The building has an

entry door and white pillars in the front. The window above the front door bears the number “8.”



Front View of 8 Chase Street, Lynn, Massachusetts




                                               9
Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 10 of 11




                               10
       Case 1:19-mj-05344-JGD Document 4-1 Filed 12/06/19 Page 11 of 11



                                      ATTACHMENT B
                            Evidence to Be Searched for and Seized

       Evidence, fruits, and instrumentalities of violations of 42 U.S.C. § 408(a)(7)(B), and 18

U.S.C. § 1028A, including but not limited to:

       1. The following records, documents, and items referencing Raymer Alfredo SOTO

           MORETA or referencing the individual known to law enforcement with the initials

           W.F.H.R, W.F.H., W.H.R., and/or W.H. who has the SSN xxx-xx-6941 and date of

           birth xx/xx/1987:

              a. Any and all state-issued or apparently state-issued identification documents,

                   notes, statements, and/or receipts that reference same.

              b.   Any and all immigration documents, including but not limited to United

                   States or foreign issued (or apparently issued) passports and identification

                   cards.

              c. Any and all documents identifying citizenship, including but not limited to

                   birth certificates, voter registration cards, cedulas, and Social Security cards.

              d. Any and all documents relating to foreign or domestic travel, including

                   tickets, schedules, itineraries, or receipts.

              e. Any and all employment records, bank records, credit card records, tax

                   records, marriage records, divorce records, baptismal or confirmation records,

                   residential lease or rental records, insurance records, utility/phone/cable

                   records, arrest/court records, or records of school, training, or counseling.




                                                  11
